ON MOTION

ORDER

Denise Brown moves for reconsideration of the court’s December 8, 2005 order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Brown’s motion for reconsideration is granted.
(2) The December 8, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Brown’s brief is due within 30 days of the date of filing of this order.